Title: Thomas Jefferson to Ezra Sargeant, 3 February 1812
From: Jefferson, Thomas
To: Sargeant, Ezra


          
                  Sir 
                   
                     Monticello 
                     Feb. 3. 12.
           Observing that you edit the Edinburgh Review, reprinted in N. York, and presuming that your occupations in that line are not confined to that single work, I take the liberty of addressing the present letter to you. if I am mistaken, the obviousness of the
			 inference will be my apology.Mr Edward Livingston brought an action against me for having removed his intrusion on the beach of the river Missisipi opposite N. Orleans. at
			 the request of my counsel I made a statement of the facts of the case and of the law applicable to them, so as to form a full argument of justification. the case has been dismissed from court for
			 want of jurisdiction, and the public remain uninformed whether I had really abused the powers entrusted to me, as he alledged. I wish to convey to them this information by publishing the justification.
			 the
			 questions arising in the case are mostly under the civil law, the laws of Spain and of France, 
                  and which are of course couched in French in Spanish, in Latin & some in Greek, and the books being in few hands in this country I was obliged to make very long extracts from them. the
			 correctness with which your edition of the Edinburgh Review is printed, and of the passages quoted in those 
                    
                languages induces me to propose to you the publication of the case I speak of. 
                    it will fill about 65. or 70. pages of the type & size of paper of the Edinburgh Review. the MS. is in the handwriting of this letter, entirely fair and correct. it will take between 4. & 5. sheets of paper, of 16. pages each. 
                    I should want 250. copies struck off for myself, intended principally for the members of Congress, and the printer would be at liberty to print as many more as he pleased for sale, but without any copy right, which I should not propose to have taken out. it is right that I should add that the work is not at all for popular reading. it is merely a law argument, & a very dry one; having been
			 intended merely for the eye of my counsel. it may be in some demand perhaps with lawyers, & persons engaged in the public affairs, but very little beyond that. will you be so good as to
			 inform me
			 if you will undertake to edit this, and what would be the terms on which you can furnish me with the 250. copies. I should want it to be done with as little delay as possible so that Congress might recieve it before they separate, and I should add as a condition that not a copy should be sold until I could recieve my number & have time to lay them on the desks of the
			 members. this would require a month from the time they should leave N. York by the stage. in hopes of an early answer I tender you the assurances of my respect.
          
            Th:
            Jefferson
        